If I make a mistake in giving judgment, it cannot be said I have done so without the assistanceof counsel.* Much time has been consumed. The witness is competent to prove the fact he was adduced to prove. If he establishes the fact he was adduced to prove, still he may be sued by Dickens (177) for the contents of the notes; and this recovery against Milner, *Page 185 
effected by his testimony, cannot be given in evidence for him. As to the other point, I admit that no submission of the parties can give jurisdiction to a court, and, consequently, submitting to an answer will not; yet if the Court orders an account to be taken, and a report is made and exceptions taken and set for argument, it is too late then to say that the demand is merely legal, and to move for a dismission of the bill. The cases which have been read, of dismissing a bill after answer, appear to have been where the answer has been brought on upon bill and answer. No case has been offered of a dismission after a report made in pursuance of an interlocutory decree.
Quere de hoc.
NOTE. — Upon the question of evidence, see Blackedge v. Scales,5 N.C. 179; Reid v. Powell, 6 N.C. 53. Upon the other point, see Hart v.Mallet, ante, 136; Waggoner v. Grove, 1 N.C. See, also, Smith v. Mallett,post, 182, and the note thereto.
* Haywood.